Order entered September 18, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00577-CV

                            JOSE G. GARCIA, ET AL., Appellants

                                            V.

                       FABRICIO & MICHELE SOLORIO, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-10644

                                         ORDER
       The Court has before it appellees’ September 16, 2013 unopposed motion for extension

of time to file appellees’ brief. The Court GRANTS the motion and ORDERS appellees to file

their brief by October 2, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE